


Exhibit 10.52
UNITED NATURAL FOODS, INC.
2012 EQUITY INCENTIVE PLAN


PERFORMANCE-BASED VESTING RESTRICTED SHARE UNIT AWARD
AGREEMENT


This Performance-Based Vesting Restricted Share Unit Award Agreement (this
“Agreement”) effective as of __________ ___, 20__, between United Natural Foods,
Inc. (the “Company”) and __________________ (the “Participant”), who is an
employee of the Company, evidences a Performance Award denominated in Restricted
Share Units to the Participant under the United Natural Foods, Inc. 2012 Equity
Incentive Plan (as amended from time to time, the “Plan”). Except in the
preceding sentence and where the context otherwise requires, the term “Company”
shall include the Company and all present and future Subsidiaries. All
capitalized terms that are used in this Agreement without definition shall have
the meanings set forth in the Plan.
1.Definitions.


(a)
Participant, solely for purposes of this Agreement, means the employee
designated above.



(b)
Performance Criteria means the performance targets related to one or more
performance goals specified in Section 4 of this Agreement.



(c)
Performance Period means the period beginning on ______, __ and ending on
_______, ___.



(d)
Restricted Share Unit means a right to receive a payment in the form of any one
Share of the Company’s common stock, par value $0.01 per share, or in the form
of cash equal to the Fair Market Value of a Share following the successful
attainment of the Performance Criteria to the satisfaction of the Committee.



2.Grant of Restricted Share Units. In consideration of services rendered and
agreed to be rendered, the Company hereby grants to the Participant, subject to
the terms and conditions set forth in this Agreement and in the Plan, Restricted
Share Units (subject to adjustment under Section 4.2 of the Plan) having a value
equal to ________(the “Target Amount”), provided that, to the extent that the
Participant vests in greater than one hundred percent (100%) of the Restricted
Share Units (as provided in Section 4 of this Agreement), additional Restricted
Share Units will be paid to the Participant. The maximum value of Restricted
Share Units that may be earned is subject to the limitation in Section 11.3 of
the Plan.






--------------------------------------------------------------------------------






3.Vesting.


(a)To the extent that the Performance Criteria under Section 4 of this Agreement
have been satisfied as of the last day of the Performance Period, the
Participant shall vest in the amount of Restricted Share Units awarded under
this Agreement, as calculated in accordance with Section 4, and the
Participant’s rights to such vested amount of Restricted Share Units shall
become nonforfeitable as of the last day of the Performance Period, subject to
Section 3(d) below. Except as provided in Section 3(b) or (c) below, to the
extent that such Performance Criteria have not been satisfied as of the last day
of the Performance Period, any portion of the amount of Restricted Share Units
awarded under this Agreement that does not vest, as calculated in accordance
with Section 4, shall be canceled immediately and shall not be payable to the
Participant. Prior to the issuance of any Shares or payment of any cash in
settlement of any Restricted Share Units, the Committee shall certify in writing
(which may be set forth in the minutes of a meeting of the Committee) the extent
to which the Performance Criteria and all other material terms of this Agreement
have been met.


(b)In the event the Participant dies or terminates employment on account of a
Disability before the end of the Performance Period, the Participant shall vest
in the Restricted Share Units granted under Section 2 of this Agreement (and,
for the avoidance of doubt, no additional Restricted Share Units in which the
Participant may have been entitled to vest in accordance with the Performance
Criteria) and the Participant’s rights to such vested Restricted Share Units
shall become nonforfeitable as of the date of death or termination of employment
on account of a Disability.


(c)In the event this Award Agreement is assumed in connection with a Change in
Control, the Committee shall make such adjustments to the Performance Criteria
as are necessary to equitably account for the Change in Control. In the event
the Participant’s employment with or service to the Company or any of its
Affiliates is terminated for any reason within twelve months after the Company
obtains actual knowledge that a Change in Control has occurred, and before the
Restricted Share Units have become vested under Section 3(a) or (b), the
Participant shall vest in the Restricted Share Units having a value equal to the
Target Amount granted under Section 2 of this Agreement (and, for the avoidance
of doubt, no additional amount of Restricted Share Units in which the
Participant may have been entitled to vest in accordance with the Performance
Criteria) and the Participant’s rights to such vested amount of Restricted Share
Units shall become nonforfeitable as of the date on which the Participant’s
employment with or service to the Company is terminated.


(d)Except as provided in Section 3(b) or (c) above, if the Participant’s
employment with the Company terminates for any reason prior to the expiration of
the Performance Period, all then-unvested Restricted Share Units shall be
canceled immediately and shall not be payable to the Participant.


4.Performance Criteria. The Performance Criteria are set forth in Exhibit A to
this Agreement.

2

--------------------------------------------------------------------------------






5.Payment. The Company shall issue to the Participant one Share, or at the
Committee’s discretion shall pay to the Participant in cash the Fair Market
Value of one Share, for each Restricted Share Unit which has become vested with
respect to the Performance Period pursuant to Section 3 of this Agreement. In
the event that Shares of Common Stock are issued to the Participant in
settlement of the Restricted Share Units granted pursuant to this Agreement, the
number of Shares of Common Stock that shall be issued to the Participant shall
be equal to the quotient resulting from dividing (i) the product of (A) the
Target Amount and (B) the applicable percentage set forth on Exhibit A, which
may result in a higher or lower payout from the Target Amount; by (ii) the
closing price for a Share of the Company’s Common Stock on the Nasdaq Global
Select Market, or such other exchange as the Company’s Common Stock may then
trade, on the last trading day prior to the last day of the Performance Period.
It is the intent of the Committee, as of the date of grant, to settle the
Restricted Share Units by delivery of Shares. Such payment, whether in Shares or
cash, shall be made to the Participant (or the Participant’s assignee or
beneficiary if permitted by the Plan or the Committee) no later than March 15th
of the calendar year next following the calendar year in which the Performance
Period ends and may, in the case of a payment in Shares, be made as a book-entry
confirmation or through the issuance of a certificate evidencing such Shares.


6.Rights as a Stockholder. The Participant shall have no rights as a stockholder
with respect to any Shares which may be issued upon the vesting of the
Restricted Share Units (including, without limitation, voting rights and any
rights to receive dividends or non-cash distributions with respect to such
Shares) unless and until the Shares have been issued to Participant. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such Shares are issued.


7.Withholding. The Company’s obligation to make payment of vested Restricted
Share Units shall be subject to the Participant’s satisfaction of any applicable
federal, state, and foreign withholding obligations or withholding taxes
(“Withholding Taxes”), including any employer minimum statutory withholding, and
the Participant shall pay the amount of any such Withholding Taxes to the
Company as set forth in this Section 7. The Participant may satisfy his or her
obligation to pay the Withholding Taxes by (i) making a cash payment to the
Company in an amount equal to the Withholding Taxes; (ii) having the Company
withhold Shares otherwise deliverable to the Participant pursuant to settlement
of vested Restricted Share Units; or (iii) delivering to the Company shares of
Common Stock already owned by the Participant; provided that in the case of (ii)
or (iii) the amount of such Shares withheld or shares of Common Stock delivered
(with the value of such Shares being based on the Fair Market Value of a Share
of the Company’s Common Stock as of the payment date as determined by the
Committee) shall not exceed the amount necessary to satisfy the Withholding
Taxes. The Participant acknowledges and agrees that the Company has the right to
deduct from compensation or other amounts owing to the Participant an amount not
to exceed the Withholding Taxes.


8.No Guarantee of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in the employ of the Company,
or shall interfere with or restrict in any way the rights of the Company, which
are hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without Cause.

3

--------------------------------------------------------------------------------




9.Amendment. Subject to the restrictions contained in the Plan, the Committee
may waive any conditions or rights under, amend any terms of or alter, suspend,
discontinue, cancel or terminate, this Agreement and the Restricted Share Units,
prospectively or retroactively in time (and in accordance with Section 409A of
the Code with regard to awards subject thereto); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of the Participant or any
holder or beneficiary of the Restricted Share Units shall not to that extent be
effective without the consent of the Participant, holder or beneficiary; and
provided further that no consent of the Participant or any holder or beneficiary
shall be required for any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination to the extent necessary to conform
this Agreement to mandatory provisions of applicable federal or state laws,
regulations or rulings, including but not limited to the provisions of Section
409A of the Code necessary to avoid tax penalties to the Participant. The
Committee is authorized to make equitable and proportionate adjustments in the
terms and conditions of, and the criteria included in, this Agreement and the
Restricted Share Units as set forth in the Plan.


10.Determinations by the Committee. Except as otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or this Agreement shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons.


11.Provisions of the Plan. The Participant hereby acknowledges receipt of a copy
of the Plan with this Agreement and agrees to be bound by all the terms and
provisions of the Plan. This Agreement is governed by the terms of the Plan, and
in the case of any inconsistency between this Agreement and the terms of the
Plan, the terms of the Plan shall govern. This Agreement, read together with the
Plan, represents the entire understanding and agreement between the Company and
the Participant, and shall supersede any prior agreement and understanding
between the parties with respect to the matters contained herein. This
Agreement, and any payment in Shares or cash paid in settlement of the
Restricted Share Units, shall be subject to any policy of the Company regarding
the recoupment or clawback of compensation as in effect at the date of this
Agreement.


12.Nontransferability of Restricted Share Units. Except as otherwise provided in
the Plan, the Restricted Share Units and this Agreement shall not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the Restricted Share Units otherwise than as permitted by
the Plan and this Agreement shall, at the election of the Company, be null and
void. Transfer of the Restricted Share Units for value is not permitted under
the Plan or this Agreement.


13.Notices. Any notice required or permitted to be given to the Participant
under this Agreement shall be in writing and shall be deemed effective upon
personal delivery or upon deposit in the United States mail with postage and
fees prepaid. Any notice or communication required or permitted to be given to
the Company under this Agreement shall be in writing and shall be deemed
effective only upon receipt by the Secretary of the Company at the Company’s
principal office.

4

--------------------------------------------------------------------------------




14.Waiver. The waiver by the Company of any provision of this Agreement at any
time or for any purpose shall not operate as or be construed to be a waiver of
the same or any other provision of this Agreement at any subsequent time or for
any other purpose.


15.Section 409A.


(a)    For the avoidance of doubt, the Restricted Share Units granted under this
Agreement are intended to be exempt from or otherwise comply with Section 409A
of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from or in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Code Section 409A or damages for failing to comply with Code Section 409A.


(b)    Notwithstanding any other payment schedule provided herein to the
contrary, if the Participant is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then any payment due under this Agreement that is considered
“deferred compensation” under Section 409A of the Code payable on account of a
Participant’s “separation from service” shall not be made until the date which
is the earlier of (A) the expiration of the six (6) month period measured from
the date of such “separation from service” of the Participant, and (B) the date
of Participant’s death (the “Delay Period”) to the extent required under Code
Section 409A. Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 14(b) shall be paid to the Participant in a lump sum in
accordance with the Agreement.


(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of
“deferred compensation” (as such term is defined in Code Section 409A) upon or
following a termination of employment unless such termination is also a
“separation from service” from the Company within the meaning of Code Section
409A (and, more specifically, Treasury Regulation 1.409A-1(h)) and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”


16.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


17.Successors. This Agreement shall inure to the benefit of and be binding upon
any successor to the Company and shall inure to the benefit of the Participant's
legal representative. All obligations imposed upon the Participant and all
rights granted to the Company under this Agreement shall be binding upon the
Participant's heirs, executors, administrator and successors.


18.Electronic Communication. The Company may, in its sole discretion, decide to
deliver any document related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.









5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Participant has accepted and signed this
Agreement, all on the day and year first mentioned above.
    


UNITED NATURAL FOODS, INC.
 
 
By:
 
Name:
Mark E. Shamber
Title:
Senior Vice President, Chief Financial Officer and Treasurer
 
 
 
 
 
 
 
 
 
 





    




                                
    




--------------------------------------------------------------------------------




EXHIBIT A
Performance criteria
[To be determined.]




